811 F.2d 1504Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Early Arnold CONNELLY, Plaintiff-Appellant,v.Lewis ROSSER, Cat Stevens, Dallas Pope, Defendants-Appellees.
No. 86-6649.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1986.Decided Feb. 3, 1987.

Before RUSSELL, MURNAGHAN and SPROUSE, Circuit Judges.
Early Arnold Connelly, appellant pro se.
PER CURIAM:


1
Early Arnold Connelly appeals the district court order dismissing his 42 U.S.C. Sec. 1983 complaint as frivolous.  Connelly seeks damages, alleging that his constitutional rights were violated while he was a pre-trial detainee at the Harnett County Jail, Harnett, North Carolina.  Our review of the record reveals that it is " 'beyond doubt' and under any 'arguable' construction, 'both in law and in fact' of the substance of [Connelly's] claim that he would not be entitled to relief."   Boyce v. Alizaduh, 595 F.2d 948, 952 (4th Cir.1979).  The complaint is therefore frivolous within the meaning of 28 U.S.C. Sec. 1915(d).


2
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


3
AFFIRMED.